FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 31, 2022

                                     No. 04-22-00145-CR

                                     Bobby BORDELON,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-2215-CR-C
                        Honorable William D. Old III, Judge Presiding


                                        ORDER
        Appellant’s brief is due June 1, 2022. On May 26, 2022, appellant’s appointed counsel,
Ms. Kimberly Keller, filed a motion to abate this appeal for appointment of substitute appellate
counsel. Ms. Keller states she can no longer represent appellant in this appeal because she is
now serving as the Municipal Judge for the City of Fair Oaks Ranch, Texas. After Ms. Keller
filed her motion, Mr. Vikash Bhakta filed a notice of appearance (as newly appointed appellate
counsel) and a motion for a sixty-day extension of time to file the brief.

       We GRANT the motion for an extension of time, and Mr. Bhakta is ORDERED to file
appellant’s brief no later than July 31, 2022. Further extensions of time will not be granted
absent extraordinary circumstances.

       Ms. Keller’s motion to abate is DENIED AS MOOT.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of May, 2022.
                           FILE COPY



___________________________________
MICHAEL A. CRUZ, Clerk of Court